Citation Nr: 0404432	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-20 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for a scar on the 
right thigh, residual of a shell fragment wound.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from July 1968 to July 1971.

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In this decision, the RO denied a 
compensable evaluation for the veteran's service-connected 
scar on the right thigh that is a residual of a shell 
fragment wound (SFW).  

In his notice of disagreement (NOD) received in September 
2002, the veteran appears to raise the issue of clear and 
unmistakable error (CUE) in a rating decision of March 23, 
1972 that failed to grant entitlement to service connection 
for a muscle injury as a residual of his SFW to the right 
thigh.  See 38 C.F.R. § 3.105(a).  He argued that his SFW had 
been a "through and through" injury and there was medical 
evidence of residual muscle damage.  The veteran contended 
that such muscle damage demanded service connection based on 
the United States Court of Appeals for Veterans Claims 
(Court) holdings in Beyrle v. Brown, 9 Vet. App. 377 (1996), 
and Myler v. Derwinski, 1 Vet. App. 571 (1991), which, he 
argues, required VA to award compensation under 38 C.F.R. 
§ 4.72 and § 4.56 for a muscle injury due to a SFW regardless 
of whether the muscle sustained any permanent damage.

There is no rating decision of record that has adjudicated 
this claim and the Board finds that this claim is not 
properly before it at the present time.  It is also 
determined that this claim is not inextricably intertwined 
with the issue of a compensable evaluation for the right 
thigh scar as this CUE claim deals with the matter of service 
connection for an additional disability and the 
symptomatology of the scar and any muscle injury are 
different and rated under separate rating criteria.  See 
38 C.F.R. §§ 4.73, 4.118; see also Hoyer v. Derwinski, 1 Vet. 
App. 209 (1991).  Therefore, this matter is referred to the 
RO for the appropriate action.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).




FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issue decided below has been obtained.

2.  The medical evidence reveals a right thigh scar that is 
superficial and painful measuring eight centimeters (cm) long 
by one cm wide.


CONCLUSION OF LAW

An evaluation of 10 percent disabling, but not more, is 
warranted for a superficial and painful scar on the right 
thigh resulting from a shell fragment wound.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.10, 4.14, 4.118, Code 7804 (effective prior 
to and on August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  As discussed below, the development conducted by VA 
in this case fully meets the requirements of the provisions 
of 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  According to the Court's holding in Quartuccio 
v. Principi, 16 Vet. App. 183, 186-88 (2002), a notification 
consistent with the VCAA requires VA to 1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; 2) inform the 
claimant about the information and evidence that VA will seek 
to provide; 3) inform the claimant about the information or 
evidence that claimant is expected to provide; and 4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In a letter issued in February 2002, VA informed the veteran 
of the actions he must take and the type of evidence required 
in order to establish a claim for an increased evaluation.  
This letter informed him of the need for medical evidence 
that would show his service-connected disability had 
increased in severity.  He was also notified of the type of 
actions that were required of him, to include his 
identification of pertinent evidence and his own attempt to 
obtain and forward this evidence to VA.  He was requested to 
submit pertinent private medical and lay evidence that was in 
his possession.  This letter informed him of the development 
that would be completed by VA in substantiating his claim, to 
include obtaining pertinent medical records and a VA 
examination, if appropriate.  The February 2002 letter and 
the Statement of the Case (SOC) issued in May 2003 notified 
the veteran of the evidence that it had in its possession and 
what evidence it considered in adjudicating his claim.  

The SOC also notified the veteran of the pertinent laws and 
regulations and the reasons and bases for VA's decision.  
Specifically, the SOC notified the veteran of the law and 
regulations governing the evaluation of scars.  This SOC 
informed the veteran that the rating criteria at 38 C.F.R. 
§ 4.118 had changed during the pendency of his appeal and 
considered whether the old or new criteria was more favorable 
to his claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  He was also notified of the laws and regulations 
governing VA's duty to notify and assist and given an 
opportunity to comment on them.  Based on the above analysis, 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include military and VA 
records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  As the veteran has not identified any records pertinent 
to his claim that are not incorporated into the claims file, 
there is no indication that other Federal department or 
agency records exist that should be requested.  See 
38 U.S.C.A. § 5106.  

In addition, the veteran was afforded a comprehensive VA 
compensation examination regarding his right thigh scar in 
April 2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
This VA examiner reported the veteran's medical history, 
current complaints, provided examination findings regarding 
the veteran's right thigh scar, and provided the appropriate 
diagnosis.  The examiner affirmatively noted that he had 
reviewed the veteran's "chart" and discussed in detail the 
in-service medical history.  Thus, it appears that this 
examiner was able to review the medical evidence contained in 
the veteran's claims file in connection with this 
examination.  Therefore, this examination is fully adequate 
for providing evidence regarding the existence and severity 
of the veteran's right thigh scar. 

The veteran has not identified any private medical treatment 
for his right thigh scar.  As it appears that VA has obtained 
all pertinent evidence, there is no duty to notify the 
veteran of an inability to obtain identified records.  See 38 
U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

The veteran was provided the opportunity to present oral 
testimony and argument directly to VA on the VA Form 9 
(Appeal to Board of Veterans' Appeals) he submitted in June 
2003.  He indicated his wish not to have such a hearing.  By 
letter of August 2003, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that it 
would not undertake any further development in his claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of his claim.

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (Circuit Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Circuit Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Sec. of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (Reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

In the letter issued to the appellant in February 2002 that 
discussed the requirements of the VCAA, the RO requested that 
he submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 30 days.  However, 
provisions of the Veterans Benefits Act of 2003 now allow VA 
to complete decisions prior to the one year appeal period 
under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  This 
provision was made retroactively effective from November 9, 
2000.  Id. at § 701(c). 

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case." ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed.Cir. 1998).  As there is no evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of the issue decided 
below, the Board finds that any such failure is harmless.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to a Compensable Evaluation for a Right Thigh 
Scar

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

The rating criteria for skin disorders at 38 C.F.R. § 4.118 
were recently changed effective August 30, 2002.  See 67 
Fed.Reg. 147 49590, 49596-99 (July 31, 2002).  Where the law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the claimant shall 
apply.  Karnas, supra.  In the current case, the Board finds, 
based on the analysis given below, that the new rating 
criteria are no more favorable to the veteran than the prior 
criteria.  

The veteran's scar on the right thigh (residual of a SFW), is 
currently evaluated as noncompensable under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.118, Diagnostic Code 7805, 
effective from July 29, 1971.  The veteran has asserted that 
his right thigh scar should be evaluated as 10 percent 
disabling.

On his compensation examination of April 2002, the veteran 
made no complaints regarding his right thigh scar.  A SFW 
wound scar was found on the right leg in the posterior 
aspect, just distal to the gluteal crease in the hamstring 
region.  This scar measured eight cm by one cm.  The veteran 
was found to have mild "tinnitus" to percussion over the 
scar.  There were no deficits found with his right leg 
muscles and muscle strength was five on a scale from one 
(little strength) to five (full strength).  There was no 
visible exit scar.  It was determined by the examiner that 
other than "tinnitus" and the identified scar, his right 
thigh was asymptomatic. A VA skin examination was given to 
the veteran in March 2003 for the purposes of determining 
whether he had a service-connected skin disorder.  This 
examination report did not discuss any symptoms or findings 
regarding the right thigh scar. 

It appears that the examiner of April 2002 found the right 
thigh scar to have mild tenderness on objective examination.  
While the word "tinnitus" was noted on the examination 
report, this appears to be a typographic error.  Other than 
this tenderness, the right thigh was asymptomatic.  The 
veteran has not presented any lay evidence of significant 
symptomatology associated with this scar.  This level of 
deformity warrants a 10 percent evaluation under both the new 
and old criteria at Code 7804 for a superficial scar that is 
painful on objective examination.  See 38 C.F.R. § 4.118.  
This is the highest evaluation authorized under this 
diagnostic code.  

A higher evaluation for the right thigh scar is not 
warranted.  Consideration of the criteria under both the new 
or old Codes 7802 and 7803 is not warranted, as the highest 
evaluation allowed under these diagnostic criteria is a 10 
percent evaluation.  Consideration for an evaluation under 
the old criteria at Code 7801 is not authorized as the left 
thigh scar is not the result of a third degree burn.  The 
right thigh scar measures eight cm in length by one cm in 
width, and results in an effected area of eight square cm.  A 
higher evaluation under the new Code 7801 is not warranted as 
the right thigh scar in no way approaches 12 square inches 
(77 square cm) that is required for a 20 percent evaluation.  
An evaluation of this scar under either the new or old Code 
7800 is not authorized, as this scar does not affect the 
face, head, or neck; nor is it otherwise normally visible to 
others.  

Under both the old and new criteria at Code 7805, a scar that 
results in limitation of function of the affected part is to 
be evaluated under the appropriate orthopedic or muscle 
injury diagnostic codes.  The veteran has not claimed that 
his right thigh scar has in any way affected the functioning 
of his right leg.  The examiner of April 2002 found this scar 
to be asymptomatic except for tenderness.  As the right thigh 
scar has not affected any functioning in the right lower 
extremity, evaluation under Code 7805 or the orthopedic and 
muscle injury diagnostic codes is not warranted in the 
current case.

Based on the above analysis, the right thigh scar, residual 
of the SFW, warrants a 10 percent evaluation under Code 7804 
for a superficial/painful scar.  However, the preponderance 
of the evidence, primarily the objective examination findings 
of April 2002, is against an evaluation in excess of 10 
percent.  While the veteran is competent to report his 
symptoms, the medical findings do not support a higher 
evaluation.  The Board finds that the examination report 
prepared by a competent professional, skilled in the 
evaluation of disabilities, is more probative of the degree 
of impairment than the appellant's statements.  To the extent 
that the appellant has described more severe symptomatology 
associated with his SFW, his lay evidence is not credible.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(Holding that interest in the outcome of a proceeding may 
affect the credibility of testimony.)  To this extent, the 
preponderance of the evidence is against any claim for a 
higher evaluation than that awarded and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(Continued on next page.)




ORDER

An evaluation of 10 percent disabling, but not more, for a 
superficial and painful scar on the right thigh resulting 
from a shell fragment wound is granted, subject to the 
applicable criteria pertaining to the payment of veterans' 
benefits.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



